Citation Nr: 0009812	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-38 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran served on active duty from December 1937 to 
September 1945 and from May 1947 to March 1960.  He died in 
May 1967 of a myocardial infarction due to coronary occlusion 
and coronary atherosclerosis.  The appellant is his widow.  
The appellant has changed representatives during the course 
of her appeal and is now represented by a private attorney.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to warrant reopening a previously denied claim 
seeking service connection for the cause of the veteran's 
death.

The case previously came before the Board in July 1996.  At 
that time, the Board entered a decision denying the 
appellant's claim.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  By an April 1997 order, 
the Court granted a motion, filed jointly by counsel for the 
Secretary and counsel for the appellant, for a remand.  It 
was ordered that the Board's July 1996 decision was vacated, 
and the case was remanded to the Board.  In March 1998, the 
case was then remanded by the Board to the RO for further 
development.  After all indicated development was completed 
to the extent possible, the RO has continued the denial of 
the appellant's claim and the case is now returned to the 
Board.



FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was denied by a Board decision 
in October 1968.

2.  Evidence added to the record since the October 1968 Board 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative and 
redundant of previously considered evidence, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the case.


CONCLUSION OF LAW

1.  The October 1968 Board decision, which denied service 
connection for the cause of the veteran's death was final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted since the October 1968 Board decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7104, 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

Review of the current claims folder reveals that the veteran 
died in May 1967.  His death certificate is of record and 
lists the immediate cause of death as myocardial infarction.  
The conditions giving rise to the immediate cause of death 
were listed as coronary occlusion and coronary 
atherosclerosis, which had its onset between three and four 
years prior to the veteran's death.  (The veteran's service 
ended in March 1960, so this estimated period of onset was 
not within one year of service.)

The record also indicates that at the time of his death, 
service connection had been established for ruptured 
intervertebral disc, postoperative; chronic osteoarthritis of 
the thoracic vertebrae; fungus infection of the feet and 
hands, bilaterally; multiple healed fractures; internal 
derangement of the left knee; and an appendectomy scar.  The 
combined evaluation at the time of the veteran's death for 
his service-connected disabilities was 70 percent.

The veteran's widow, the appellant in this appeal, submitted 
her original claim seeking service connection for the cause 
of the veteran's death in May 1967.  She subsequently 
contended, in essence, that the veteran died because of 
multiple medications taken by him to treat his service-
connected disorders eventually led to heart problems that 
resulted in his death.

Received in August 1967 was a letter from R. J. McLaughlin, 
M.D. which noted that he had been asked by the appellant to 
write a letter as to any possible relationship between the 
medications taken by the veteran for his service connected 
conditions and his coronary artery disease and subsequent 
myocardial infarction.  Dr. McLaughlin stated that he did not 
know of any such connection but as the veteran was on a 
multitude of drugs, "that possibly has to be considered."  
The veteran's medications were listed as meprobamate, 
Librium, Elavil, multivitamins, Indocin, digitoxin, 
quinidine, Coumadin, Persantine, nitroglycerine, Aventyl, 
Fiorinal, Percodan, Phenobarbital, Doridon, and Triavil, many 
of which were stopped and other substituted from time to 
time.

Also of record was an August 1967 letter from J. E. Pittman, 
M.D., stating that the veteran had been brought into the 
hospital emergency room on May [redacted], 1967 and was dead on 
arrival.  Dr. Pittman stated he knew nothing of the veteran's 
prior history and that he had called the veteran's treating 
physician, Dr. McLaughlin, and informed him that the veteran 
had died suddenly without any suspicious circumstances 
elicited.  It was requested that Dr. McLaughlin sign the 
death certificate certifying as best he could the cause of 
death based upon his knowledge of the patient, which was 
done.

Received in April 1968 were Dr. McLaughlin's complete records 
of treatment of the veteran.  These indicated that Dr. 
McLaughlin had begun treating the veteran in 1961 and 
continued to treat him until his death in May 1967.  Within 
these records, it was shown that the veteran underwent a 
physical evaluation board in May 1961, which showed no 
evidence of heart disease and no diagnosis of hypertension.  
The diagnostic impression was, in part, psychogenic 
musculoskeletal reaction and minimal neuropathy of the left 
ulnar nerve.  A May 1965 letter from Dr. McLaughlin to the RO 
noted that the veteran had recently returned home from a VA 
hospitalization were he was treated for a coronary occlusion.  
It was asked if he was entitled to medical treatment as a 
result of the coronary occlusion.  A reply from the RO noted 
that the veteran was not eligible to be treated for the 
coronary infarction.  Of record is an August 1965 VA medical 
record that gave a history of the veteran having been 
admitted for a heart attack in November 1964.  A June 1966 
letter refers to a coronary occlusion and a September 1966 
letter refers to a coronary thrombosis.

Also of record is a November 1966 letter from Dr. McLaughlin 
to the VA, which states that he has been treating the veteran 
for several years for chronic back problems and that several 
months ago he had a myocardial infarction.  It was also 
stated he had a multitude of other symptoms requiring 
multiple medications.  It was stated that "Strictly speaking 
his back condition and his recent coronary and his emotional 
problems are not related in every way, but it is impossible 
to ignore some symptoms and try to treat others."  
Authorization to treat the veteran's entire symptomatology 
was requested.  It was noted that the veteran reported a 
history of cardiac derangement in service.

The Board notes that currently only the veteran's dental 
records and an April 1950 examination are of record from his 
service.  No other service medical records are currently of 
record.  These records, as well as an unknown amount of post-
service medical records, were apparently within an inactive 
claims file that was not attached to the current claims file.  
Numerous attempts have been made by the RO to obtain these 
records and any missing treatment records without success.  
The Board directed the RO to make further efforts to obtain 
these records in its March 1998 remand.  Again however, 
subsequent efforts were without success.  However, at the 
time of the October 1968 Board decision, service medical 
records apparently were of record as both the RO previously 
and the Board had discussed the contents of the service 
medical records.

The Board's October 1968 decision, which denied service 
connection for the cause of the veteran's death, considered 
the above reported evidence as well as the service medical 
records.  The Board reported that service medical records 
were reviewed and it was stated that there was no evidence of 
a heart disorder or any symptoms referable to a heart 
disorder in service and that the first evidence of heart 
disease was in late 1964 following hospitalization for a 
myocardial infarction.

The Board's October 1968 decision also made reference to a 
June 1960 examination which showed a normal heart and blood 
pressure of 130/88.  Blood pressure reportedly was 124/118, 
140/102, and 128/110, but with no diagnosis of hypertension 
in May 1961.  There was also a reference to a record of VA 
hospitalization in November 1964, which noted that the 
veteran was admitted with sudden severe chest pain radiating 
down the right arm, reportedly unlike any pain previously 
experienced, and treatment indicated he had suffered an acute 
myocardial infarction and there was a diagnosis of heart 
disease.  (The Board notes that the heart attack in November 
1964 is the earliest medical evidence of heart disease, more 
than four years after the veteran's departure from service.  
These post-service medical records discussed by the Board in 
October 1968, are also no longer within the claims folder and 
apparently have been lost along with the veteran's service 
medical records.)

In October 1968, the Board reviewed the above reported 
evidence as well as the now missing evidence described above, 
and concluded that the veteran's heart disease was not 
present in service and was not manifest until several years 
after service, and that there was no causal relationship 
between any service connected disorders and the treatment of 
the service connected disorders and the cause of death.

In August 1992, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  She 
also made slightly new contentions, arguing not only that 
medications for service connected disorders led to the 
veteran's heart disease, but also contending that the 
veteran's heart disease developed within one year following 
his separation from service, which she had not previously 
contended.

In July 1993, the appellant submitted a number of medical 
records pertaining to the veteran's treatment at the U.S. 
Army Hospital at Fort Rucker, Alabama.  The appellant 
contended that these records referred to "old" evidence of 
heart disease, which she argued showed it developed in 
service.  The appellant further contended that the multiple 
medications taken could be related to the veteran's heart 
disease.

Review of these records from Fort Rucker, which span from 
January 1966 through January 1967, indicate that beginning in 
January 1966, the veteran was treated for arteriosclerotic 
heart disease manifested by multiple myocardial infarctions.  
One record, dated in December 1966, indicates EKG evidence of 
an old infarct.  Another December 1966 record mentions that 
the veteran was taking large amounts of medication for chest 
and back pain, non-cardiac in origin.  The records are 
negative for any reference to the veteran's heart disease 
having developed within service, within one year thereof, or 
being in any way related to his medications.

In October 1993, another letter was received from Dr. 
McLaughlin, which stated that he had treated the veteran for 
several years prior to his death at age 50 of heart disease.  
Dr. McLaughlin stated the veteran had a long period of 
invalidism, primarily due to severe disc disease of the 
lumbar spine, and he took a large number of medications for 
that problem.  Regarding the question of a relationship 
between his medications and his heart attacks, it was opined 
that "I know of no evidence to suggest this but then I 
cannot say that they did not either."  It was further stated 
that the veteran's medical records were no longer available 
to specify medications and dosages, although it was known 
that he took a large amount of medications for anxiety as 
well as arthritis.

Received in July 1999 were a total of five lay witness 
statements from the veteran's son, daughter, sister, brother, 
and sister-in-law.  Each of these statements was identical in 
content and stated that the veteran was taking heart 
medication (namely nitroglycerine) within one year of service 
and that he had been transported to a U.S. Air Force Hospital 
for a heart attack within one year of service.

II.  Analysis

Under applicable legal criteria, the October 1968 Board 
decision, which denied the appellant's claim for service 
connection for the cause of the veteran's death, was final.  
38 U.S.C.A. § 7104.  However, a claim may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. § 3.156(a).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the October 1968 decision, we must first note 
that the Court has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  See also Winters v. West, 12 Vet. App. 203, 
(1999) (en banc).  The procedure which we must now follow is 
- first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
12 Vet. App. 209.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, 155 F.3d. 1356.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was further interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d. 1356, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the appellant's claim of service 
connection for the cause of the veteran's death, is that 
which has been submitted since the Board entered its decision 
on this matter in October 1968, in light of the standard of 
38 C.F.R. § 3.156, as discussed in Hodge and its progeny.

In regards to the question of what is new evidence, the Board 
notes that the medical records from Fort Rucker dated from 
January 1966 to January 1967 were not discussed in the 
October 1968 Board decision and are therefore, apparently new 
medical evidence as they were not previously considered by 
the Board.  However, they are essentially cumulative and 
redundant of other medical records that were considered in 
October 1968 by the Board; as they show that the veteran had 
arteriosclerotic heart disease and multiple myocardial 
infarctions, but they do not show any such diagnosis prior to 
1964 or within one year of service; they do not relate any 
such diagnosis to service; nor do they relate any such 
diagnosis to the veteran's multiple medications for service 
connected disorders.  To that extent, these medical records 
from Fort Rucker add nothing of significance to the issue 
which was not previously known from a review of Dr. 
McLaughlin's treatment records pertaining to the veteran 
which were considered in October 1968.

Likewise, also new is the October 1993 letter from Dr. 
McLaughlin.  However, this letter is essentially cumulative 
and redundant, as it repeats information previously discussed 
in Dr. McLaughlin's treatment records pertaining to the 
veteran and in the letter from Dr. McLaughlin dated in August 
1967, which were considered by the Board in October 1968.  
Dr. McLaughlin's October 1993 letter in discussing the 
question of a relationship between the veteran's medications 
and his heart attacks, states that "I know of no evidence to 
suggest this but then I cannot say that they did not 
either."  This October 1993 statement is no more supportive 
to the appellant's contentions that his August 1967 letter, 
which stated that he did not know of any such connection but 
as the veteran was on a multitude of drugs, "that possibly 
has to be considered."

Therefore, the Board concludes that while there is some new 
medical evidence now of record that was not previously 
considered in October 1968, that evidence is essentially 
cumulative and redundant as it simply reiterates medical 
evidence that was previously of record and it is not so 
significant as that it must be considered in order to fairly 
decide the merits of the case.

The only other new evidence added to the record since October 
1968 are the five affidavits from relatives of the veteran 
received in July 1999, stating that the veteran was on heart 
medication and was diagnosed with a heart disorder within one 
year of service.  These five statements, along with the new 
contentions of the appellant, have been carefully considered 
by the Board to determine whether they tend to indicate that 
the veteran did have a diagnosed heart disorder within one 
year of service.  The Board notes, however, that while 
witnesses are certainly competent to indicate that the 
veteran suffered from chest pain within one year of service 
and was given medication therefore, they are not competent to 
conclude that the veteran's chest pain indicated the presence 
of a heart disorder.  Likewise, while witnesses are competent 
to state that the veteran was taken to the hospital for chest 
pain within one year of service, they are not competent to 
state that the veteran was diagnosed with a heart disorder 
upon hospitalization.  The appellant and these five 
relatives, as lay persons, are not competent to determine 
whether the veteran's ultimately fatal heart disorder was 
present in service or within one year of service.  Such 
requires competent medical evidence and there is no such 
competent evidence of record.  

Therefore, while these statements and the appellant's 
contentions are new and probative of issue on appeal, this 
evidence is not material.  The statements cannot be 
considered of any probative value as they are not probative 
of a causal link between service and the claimed disorder.  
See Butler v. Brown, 9 Vet. App. 167, 170 (1996).  Though an 
individual may be able to provide an accurate statement 
regarding firsthand knowledge of events or observations, a 
lay person may not offer evidence that requires medical 
knowledge.  See Hickson v. West, 11 Vet. App.  374, 378 
(1998) (held that lay assertions of medical causation cannot 
be considered as new and material evidence to reopen a 
claim); see also Nici v. Brown, 9 Vet. App. 494 (1996) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board concludes that new and material 
evidence to reopen the appellant's claim has not been 
presented.  The Board finds that the additional evidence now 
of record which is new, is either cumulative and redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the underlying claim.

The Board further notes that in recent supplemental 
statements of the case provided the appellant, the RO 
properly cited to 38 C.F.R. § 3.156, the regulation discussed 
with approval in Hodge.  Therefore, after careful review of 
the record, the Board can find no reason why a remand of the 
appellant's appeal for further consideration by the RO under 
the Hodge standard would be judicially expedient or otherwise 
result in a different finding than that reached previously by 
the RO.  



ORDER

The appellant's claim is denied as new and material evidence 
has not been submitted to reopen the claim.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

